Citation Nr: 1630909	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  09-25 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a right knee disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied entitlement to a disability rating in excess of 10 percent for a right knee disability.  The appeal was remanded in October 2013 and March 2016 for additional development.

The Board notes that following the most recent supplemental statement of the case issued in March 2016, additional treatment records were associated with the record.  However, those treatment records are not pertinent to the current appeal, and in fact relate to separate unrelated claims, and do not refer to any disability or symptom of the right knee.  Moreover, in March 2016, the Veteran stated that there were no additional records related to her right knee.  Thus, the Board finds no prejudice by deciding the appeal at this time.


FINDING OF FACT

1.  Throughout the appeal period, the Veteran's right knee disability has been manifested by full extension and flexion limited at most to 130 degrees, with arthritis.  There is no evidence of ankylosis, dislocated cartilage, or impairment of the tibia or fibula.

2.  Since March 22, 2016, the Veteran's right knee disability has resulted in mild instability.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for painful motion of the right knee with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102 , 3.321, 4.71a, DCs 5003, 5260, 5261 (2015).

2.  Since March 22, 2016, the criteria for a separate 10 percent rating for mild instability of the right knee have been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, DCs 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.14, 4.40, 4.45; Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010.  The criteria for the evaluation of traumatic arthritis direct that the evaluation be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  Evaluation of a knee disability under both of those diagnostic codes does not amount to pyramiding.  However, a separate rating must be based on additional compensable level of disability.  38 C.F.R. § 4.14; VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604  (1997); Esteban v. Brown, 6 Vet. App. 259   (1994). 

Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990  (2005). 

The Veteran's right knee disability has been rated under DC 5261, which pertain to limitation of extension of the knee.  Other applicable codes include DC 5257, which pertains to ligamental instability, DC 5620, which pertains to limitation of flexion of the leg, and DCs 5003 and 5010 pertaining to arthritis.  38 C.F.R. § 4.71a , DCs 5003, 5010, 5257, 5260, 5261. 

Under Diagnostic Code 5260, which contemplates limitation of leg flexion, a 0 percent rating is warranted for flexion limited to 60 degrees; a 10 percent rating is warranted for flexion limited to 45 degrees; a 20 percent rating is warranted for flexion limited to 30 degrees; and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, which contemplates limitation of extension of the leg, a 0 percent rating is warranted for extension limited to 5 degrees; a 10 percent rating is warranted for extension limited to 10 degrees; a 20 percent rating is warranted for extension limited to 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Turning to the evidence of record, on July 2008 VA examination, the Veteran reported grinding and popping in the right knee with movement.  She would experience flare-ups of her right knee one to three times per month.  Range of motion testing of the right knee showed extension to 10 degrees and flexion to 120 degrees, with pain beginning at 120 degrees.  There was crepitus, effusion, tenderness, and painful movement of the right knee.  There was subpatellar tenderness.

VA treatment records reflect that in November 2008, x-ray of the right knee was normal.  An, MRI of the knee showed an intact lateral meniscus and ligaments intact.  There was no effusion or Baker's cyst.  There was evidence of severe chondromalacia patella and arthritis.

On December 2013 VA examination, the Veteran reported an increase in knee pain including when walking up stairs and on prolonged sitting or standing.  Range of motion testing showed flexion to 130 degrees, with pain beginning at 100 degrees, and extension to 0 degrees.  There was no additional loss of motion on repetitive testing.  There was functional impairment on repetition by way of pain on movement and interference with sitting, standing, and weight-bearing.  Muscle strength testing was normal.  There was no instability.  X-ray showed mild degenerative changes of the right knee.  There was no meniscal condition.  It was noted that the Veteran was unemployed but that she might have difficulties in occupations that involved prolonged standing or climbing stairs.

On March 2016 VA examination, the Veteran reported that any standing for over 30 minutes or walking more than 3 blocks caused knee pain.  Range of motion of the right knee showed flexion to 135 degrees and extension to 0 degrees.  Pain on movement caused functional loss.  Muscle strength testing was normal.  Stability testing showed 1+, or mild, medial and lateral instability of the right knee.  It was noted that the Veteran could not accept a job that required lots of walking or standing, and could not work in a position that required kneeling.

The Board has determined that the Veteran is not entitled to a rating in excess of 10 percent for her right knee disability under DC 5260 or 5261, based upon an analysis of the recorded ranges of motion.  Because she does not meet the criteria for a higher rating for flexion and extension, separate compensable ratings for limitation of flexion and extension are not warranted. 

Next, prior to March 22, 2016, a higher or separate rating under DC 5257 is not warranted.  Physical examination of the right knee prior to that date was negative for any objective indication of instability or subluxation of the joint.  However, since that date, the date of VA examination, slight instability of the right knee was identified on examination.  Thus, a separate 10 percent rating for mild right knee instability is warranted.  A higher rating is not warranted, as moderate instability has not been demonstrated at any time during the appeal period.

A higher rating is not warranted under DC 5003 or 5010, as although two major joints are shown to have arthritis, the right and left knees, the VA examinations and medical records do not demonstrate occasional incapacitating exacerbations.  The Veteran must rest following a flare up of pain of the right or left knee, but the disabilities have not been shown to result in incapacitation.

Finally, the Board notes that on 2008 VA examination there was a finding of effusion of the knee joint and report of popping and pain of the joint.  However, despite that one finding of joint effusion, a few months later an MRI demonstrated no effusion or meniscal injury.  Moreover, no effusion was found on subsequent examinations.   Though the Veteran reports locking, the rating criteria for DC 5258, which includes locking, is predicated upon limitation of motion and thus cannot be assigned in this case due to the concept of pyramiding.  Specifically, DC 5258 includes locking, which implicates impaired motion due to a temporary freezing of the joint.  However, the Veteran is already compensated for limitation of motion of the knee joint due to such symptoms as pain and locking.  Thus, she cannot receive compensation under two codes that are both predicated upon limitation of motion of the knee joint and which contemplate the same symptoms.  For these reasons, a separate rating under DC 5258 would not be appropriate here.

The Veteran contends that her right knee disability flares up when completing certain activities, such as going up and down stairs and walking.  However, even when the Veteran does experience flare-ups of her right knee disability, the Board finds it unlikely, and there is no medical evidence which suggests that, on repetitive use, the affected joint would be so restricted by pain or other factors to be limited in flexion or extension such that an increased rating and/or a separate rating would be warranted at any time during the appeal period.  The Veteran has already been assigned a 10 percent rating based upon limitation of extension, but does not meet the criteria for a higher rating under this code or a compensable rating based upon limitation of flexion.  Thus, even considering the effects of pain on use, the Board finds that the evidence is against a finding that any further limitation due to pain results in the right knee being limited to a sufficient extent to warrant a compensable rating or any separate rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that a claim for a TDIU has not been raised by the record in connection with the claim for increased rating in the right knee.  The Veteran has not contended that her right knee disability prevents employment, nor does the evidence suggest that to be the case.  In response to an RO request to clarify a separate claim for TDIU, the Veteran stated that she based the claim for TDIU on back and eye disabilities.  While her right knee limits her physical abilities, it has not been found to preclude employment.

The Board finds that referral for extraschedular consideration is not warranted.  The discussion above reflects that the Veteran's disability results in pain, fatigue, and lack of endurance on flare up, tenderness of the knee.  The rating schedule contemplates disabling conditions related to the knees including pain and tenderness that results in limitation of motion.  The Veteran's disability does not meet the higher ratings, and is in fact addressed by the current ratings in place.  There is no marked interference with employment.  Thus, further consideration of referral for an extraschedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that the Veteran is service-connected for multiple disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016). 

ORDER

A rating in excess of 10 percent for arthritis with limitation of motion of the right knee is denied.

Effective March 22, 2016, a separate 10 percent rating for right knee instability is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


